Citation Nr: 0608794	
Decision Date: 03/27/06    Archive Date: 04/04/06

DOCKET NO.  03-00 980	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUES

1.  Entitlement to an increased evaluation for residuals of a 
fractured right femur, currently evaluated as 30 percent 
disabling.

2.  Entitlement to an increased evaluation for degenerative 
disc disease of the lumbosacral spine, currently evaluated as 
40 percent disabling.

3.  What evaluation is warranted for diabetes mellitus from 
May 8, 2001?

4.  What evaluation is warranted for diabetes mellitus from 
July 28, 2005?

5.  What evaluation is warranted for hypertension from May 8, 
2001? 

6.  What evaluation is warranted for renal failure status 
post kidney transplant from May 8, 2001 to May 13, 2004?



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Kelli A. Kordich, Counsel


INTRODUCTION

The veteran served on active duty from February 1966 to June 
1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1996 decision of the 
Huntington, West Virginia, Regional Office (RO) of the 
Department of Veterans Affairs (VA) which denied the 
veteran's claim of entitlement to a rating in excess of 20 
percent for residuals of a fractured right femur.  
Thereafter, in a June 1997 rating decision, the veteran's 
right femur disorder was rated as 30 percent disabling.

This matter also comes before the Board on appeal from an 
April 1999 rating decision that denied the veteran's claim 
for a rating in excess of 40 percent for his lumbosacral 
spine degenerative joint disease.

Additionally, this matter comes before the Board on appeal 
from January and October 2002 rating decisions that granted 
service connection for diabetes mellitus and thereafter 
granted service connection for hypertension and renal failure 
status post kidney transplant.  Diabetes mellitus was rated 
as 40 percent disabling, hypertension was rated as 10 percent 
disabling, and renal failure status post kidney transplant 
was rated as 30 percent disabling, all effective from July 9, 
2001.  In a December 2002 rating decision, the effective date 
for the above disabilities was changed to May 8, 2001.

In February 2005, the appeal was remanded for further 
development.


FINDINGS OF FACT

1.  The veteran's residuals of a fractured right femur is not 
manifested by fracture of the neck of the femur with false 
joint or fracture of the shaft or anatomical neck of the 
femur with nonunion; or ankylosis; or thigh flexion 
limitation to 10 degrees.

2.  For the period prior to September 25, 2003, degenerative 
disc disease of the lumbosacral spine was not manifested by 
listing of the whole spine to opposite side, a positive 
Goldthwaite's sign, a marked limitation of forward bending in 
standing position, a loss of lateral motion, or by abnormal 
mobility on forced motion; or ankylosis of the lumbar spine; 
or fractured vertebra.

2.  For the period since September 26, 2003, the veteran's 
degenerative disc disease of the lumbosacral spine is not 
manifested by unfavorable ankylosis of the entire 
thoracolumbar spine.

3.  From May 8, 2001 to July 27, 2005 the veteran's diabetes 
mellitus was not manifested by episodes of ketoacidosis or 
hypoglycemic reactions requiring one or two hospitalizations 
per year or twice a month visits to a diabetic care provider.

4.  From July 28, 2005, the veteran's diabetes mellitus was 
not manifested by more than one daily injection of insulin, 
restricted diet, and regulation of activities (avoidance of 
strenuous occupational and recreational activities) with 
episodes of ketoacidosis or hypoglycemic reactions requiring 
at least three hospitalizations per year or weekly visits to 
a diabetic care provider, plus either progressive loss of 
weight and strength or complications that would be 
compensable if separately evaluated.

5.  The veteran's diastolic blood pressure is predominantly 
less than 100; his systolic pressure is less than 200.

6.  From May 8, 2001 to May 13, 2004, the veteran's renal 
failure status post kidney transplant was manifested by some 
edema, increasing BUN, and worsening of kidney function.

7.  Since May 2004, the veteran's renal failure status post 
kidney transplant has been manifested by regular dialysis.


CONCLUSIONS OF LAW

1.  The criteria for a rating higher than 30 percent for 
residuals of a fractured right femur have not been met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.159, 3.321(b)(1), 4.3, 4.7, 4.14, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Codes 5250-5255, 5275 (2005).

2.  Throughout the entire rating period the criteria for a 
rating in excess of 40 percent for degenerative disc disease 
of the lumbosacral spine have not been met.  38 U.S.C.A. §§ 
1155, 5103, 5103A, 5107; 38 C.F.R. § 4.71a, Diagnostic Codes 
5289, 5292, 5293 (2002); 38 C.F.R. §§ 3.159, 3.321(b), 4.1, 
4.3, 4.7, 4.10, 4.14, 4.25, 4.40, 4.45, 4.71a, Diagnostic 
Codes 5235 to 5243 (2005).

3.  The criteria for entitlement to an initial rating greater 
than 40 percent for diabetes mellitus from May 8, 2001 to 
July 27, 2005 have not been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107; 38 C.F.R. Part 4, § 4.119, Diagnostic Code 7913 
(2005).

4.  The criteria for entitlement to an initial rating greater 
than 60 percent for diabetes mellitus from July 28, 2005 have 
not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 
C.F.R. Part 4, § 4.119, Diagnostic Code 7913.

5.  Since May 8, 2001 the criteria for an evaluation in 
excess of 10 percent for hypertension have not been met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 3.159, 4.2, 
4.7, 4.10, 4.104, Diagnostic Code 7101 (2005).

6.  The criteria for a rating of 60 percent, but no higher, 
for renal failure status post kidney transplant, during the 
period May 8, 2001 to May 13, 2004, have been met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. § 4.115a, 
Diagnostic Code 7531 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Veterans Claims Assistance Act of 2000 (VCAA)

Under the Veterans Claims Assistance Act of 2000 (VCAA), Pub. 
L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000), VA first has a 
duty to provide an appropriate claim form, instructions for 
completing it, and notice of information necessary to 
complete the claim if it is incomplete.  38 U.S.C.A. § 5102; 
38 C.F.R. § 3.159(b)(2).  Second, VA has a duty to notify the 
veteran of the information and evidence needed to 
substantiate and complete a claim, notice of what part of 
that evidence is to be provided by the claimant, and notice 
of what part VA will attempt to obtain for the claimant.  
38 U.S.C.A. § 5103(a); Charles v. Principi, 16 Vet. App. 370, 
373-74 (2002); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  Third, VA has a duty to assist claimants in 
obtaining evidence needed to substantiate a claim.  This 
assistance includes obtaining all relevant evidence 
adequately identified in the record, and in some cases, 
affording VA examinations.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159.  Finally, VA has a duty to notify the veteran that 
he should submit all pertinent evidence in his possession.  

In this case, there is no issue as to providing an 
appropriate application form or completeness of the 
application.  Written notice provided in March 2002 and March 
200593 fulfills the requirements set forth under 38 U.S.C.A. 
§ 5103(a), to include any duty to inform the veteran to 
submit all pertinent evidence in his possession.  Finally, 
the Board finds that VA has secured all available pertinent 
evidence and conducted all appropriate development.  Hence, 
VA has fulfilled its duties under the VCAA.  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the U.S. 
Court of Appeals for Veterans Claims (Court) held, in part, 
that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), 
must be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim for 
VA benefits.  Here, the Board finds that any defect with 
respect to the timing of the VCAA notice requirement was 
harmless error.  Although notice was provided to the 
appellant after the initial adjudication, he was not 
prejudiced.  The content of the notice provided to the 
appellant fully complied with the requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's duty to 
notify.  Not only has the appellant been provided with every 
opportunity to submit evidence and argument in support of his 
claim and to respond to VA notices, but the actions taken by 
VA have essentially cured the error in the timing of notice.  
Further, the purpose behind the notice requirement has been 
satisfied because the appellant has been afforded a 
meaningful opportunity to participate effectively in the 
processing of his claim.  For these reasons, it is not 
prejudicial to the appellant for the Board to decide this 
appeal.  

To the extent that VA has failed to fulfill any duty to 
notify and assist the veteran, the Board finds that error to 
be harmless.  Of course, an error is not harmless when it 
"reasonably affect(s) the outcome of the case."  ATD Corp. 
v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).  In this 
case, however, because there is not a scintilla of evidence 
that any failure on the part of VA to further comply with the 
VCAA reasonably affects the outcome of this case, the Board 
finds that any such failure is harmless.  While perfection is 
an aspiration, the failure to achieve it in the 
administrative process, as elsewhere in life, does not, 
absent injury, require a repeat performance.  Miles v. M/V 
Mississippi Queen, 753 F.2d 1349, 1352 (5th Cir. 1985). 

II.  Increased evaluations 

Disability evaluations are determined by the application of a 
schedule of ratings which is based, as far as can practically 
be determined, on the average impairment of earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Each service-connected 
disability is rated on the basis of specific criteria 
identified by Diagnostic Codes.  38 C.F.R. § 4.27 (2005).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluations will be assigned if 
the disability more closely approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2005).

Although regulations require that a disability be viewed in 
relation to its recorded history, 38 C.F.R. §§ 4.1, 4.2, when 
assigning the disability rating, it is the present level of 
disability which is of primary concern.  Francisco v. Brown, 
7 Vet. App. 55 (1994).

When evaluating a loss of a range of motion, consideration is 
given to the degree of functional loss caused by pain.  
DeLuca v. Brown, 8 Vet. App. 202 (1995) (evaluation of 
musculoskeletal disorders rated on the basis of limitation of 
motion requires consideration of functional losses due to 
pain).  In DeLuca, the Court explained that, when the 
pertinent diagnostic criteria provide for a rating on the 
basis of loss of range of motion, determinations regarding 
functional losses are to be "'portray[ed]' (38 C.F.R. § 4.40) 
in terms of the degree of additional range-of-motion loss due 
to pain on use or during flare-ups."  Id. at 206.

While this appeal was pending the applicable rating criteria 
for spinal disabilities under 38 C.F.R. § 4.71a, were revised 
effective September 26, 2003.  See 68 Fed. Reg. 51,454 (Aug. 
27, 2003).

The veteran was notified of the change in criteria by an 
October 2005 supplemental statement of the case.

The timing of this change requires the Board to first 
consider the claim under the old regulations for any period 
prior to the effective date of the amended diagnostic codes.  
Thereafter, the Board must analyze the evidence dated after 
the effective date of the new regulations and consider 
whether an increased rating is warranted under the new 
criteria.  Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003).

Ratings shall be based as far as practicable, upon the 
average impairments of earning capacity with the additional 
proviso that the Secretary shall from time to time readjust 
this schedule of ratings in accordance with experience.  To 
accord justice, therefore, to the exceptional case where the 
schedular evaluations are found to be inadequate, the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service, upon field station submission, is authorized 
to approve on the basis of the criteria set forth in this 
paragraph an extra-schedular evaluation commensurate with the 
average earning capacity impairment due exclusively to the 
service-connected disability or disabilities.  The governing 
norm in these exceptional cases is a finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  38 C.F.R. § 3.321(b)(1) (2005).

A.  Residuals of a fractured right femur

Background

In a September 1996 rating decision, the veteran's 20 percent 
disability evaluation for residuals of a fractured right 
femur was continued.  In a June 1997 rating decision that 
evaluation was increased to 30 percent effective July 18, 
1996.  This evaluation has remained in effect since.

At his August 1996 VA examination, the examiner noted that 
five or six years ago the veteran stated he began to have 
severe pain in his right thigh up to the right hip and 
buttock area, as well as the low back.  Sometime during the 
past few years an orthopedist ordered a 3/4 inch heel lift on 
the right.  The veteran was not certain why this was done.  
The veteran complained of pain in the right thigh and low 
back every day, with headaches every day.  Activity seemed to 
make no difference to his symptoms.  

The examination showed the veteran to be obese who limped on 
the right a little bit and used a cane.  There was 34 cm. 
long surgical scar over the right buttock and down the right 
thigh (the site of the open reduction of his femur).  The 
examination revealed no swelling, no deformity, no 
angulation, no false motion, and no intra-articular 
involvement.  X-rays revealed evidence that indicated 
previous intramedullary pin placement of the right femur 
which had been removed; old healed fracture of the right 
femur just above the middle shaft; a calcification or 
fragment of bone of about 5 x 1.5 cm. above the greater 
trochanter and lateral to the right acetabulum which might be 
soft tissue calcification or heterotopic bone formation, this 
could be from previous trauma or previous operative procedure 
of the femur; there was calcification at the insertion of the 
quadriceps tendon on the patella; and mild osteoporosis of 
the right femur.  

In March 1997, a VA examination was conducted by a 
physician's assistant.  The veteran reported having problems 
with his right leg and lower back since 1993.  He stated his 
right knee gave out on him when he was trying to walk and he 
walked with a cane.  He reported sometimes he had pain in the 
right knee when this happened and sometimes he did not.  He 
noted that weakness in his right leg and the pain in the 
right knee occurred on an average of once to twice a week.  
When the pain occurred, it would last for 10 to 15 minutes.  
He usually was able to sit down and stay perfectly calm and 
quiet and the pain gradually dissipated.  He used Tylenol and 
aspirin for the pain.  His wife would massage his lower back 
and right hip area with alcohol and this helped.  The veteran 
reported that his right foot had been drawing out more than 
what it previously had.  He was told that he had a shortening 
of his right foot.  He had to wear a build-up on his right 
shoe.  

The examination showed straight leg raising on the right as 
180 to 160 degrees.  The veteran professed severity of pain 
in the right lower back and posterior aspect of the right 
knee when it was attempted to do the straight leg raise.  The 
examiner noted obvious leaning to the right when barefoot 
because of the residual shortness of the right leg.  There 
was an inch shortening of the right leg when compared to the 
left at the medial malleoli as well as the knees.  On the 
right, it was difficult for the veteran to bend the right 
knee more than 20 degrees.  This was noted as consistent 
throughout the examination even when the veteran was trying 
to get dressed.  He had a difficult time trying to get his 
right sock off as well as back on again.  There was a great 
deal of limitation of the right knee, right hip joint on 
motion.  It was noted that the veteran had a 65 degree 
external rotation of the right foot, right leg both in 
standing and lying.  He lacked 10 degrees of being able to 
pull his foot up to a neutral position from external 
rotation.  X-rays revealed evidence of old traumatic changes 
of the right hip, right femur from the intermedullary rod.  
There was calcified mass between the greater trochanter and 
the acetabulum which might be impinging somewhat on the range 
of motion of the right hip.  The fracture line was well 
healed, but there was an obvious external rotation of the 
right leg not easily visible on the x-ray, but clinically 
quite pronounced.  There was traumatic arthritis of the right 
hip as well as a clinical shortening of the right leg by 1 
inch.  The examiner noted that the veteran's condition was 
aggravated by his obesity and he would benefit from a weight 
loss program.

VA treatment records dated April 1997 show that the veteran 
noted that his right leg seemed to turn out more than it did 
previously.  He had also noted that his leg, on occasion, 
would give out on him.  It was noted that the veteran was 
ambulating with a cane.  He indicated that he drove short 
distances and if he had to drive for a long distance, he had 
to get someone to drive him.  The examination showed his 
right lower extremity externally rotated 30-35 degrees on 
standing and on ambulating.  On sitting down and lying down, 
this was also externally rotated.  There was a pelvic tilt.  
He was able to get up on his heels and toes and was able to 
sit on the side of the examining table without any 
difficulties.  On lying down, the veteran complained of pain 
through the lateral aspect of the hip on trying to flex the 
hip to about 35-40 degrees, even with the knees flexed.  He 
had no sensorial deficit.  He had good motor function.  The 
deep tendon reflexes were not elicited through both knees.  
The ankle reflexes were 1+.  He had limited motion of his 
right hip, although he had external rotation to about 45 
degrees.  X-rays of the pelvis showed a healed fracture of 
the proximal femur.  The IM rod was still appreciable.  There 
was some calcification above the base of the neck area, just 
lateral to the upper portion of the acetabulum.  The joint 
space seemed to be maintained.  X-rays of the femur showed 
that there was a well healed fracture of the proximal third 
of the shaft of the right femur.  Alignment seemed to be 
good.  X-rays of the pelvis showed a minimal thoracolumbar 
scoliosis.  There was a minimal pelvic tilt to the right 
iliac crest on the left side.  There was no apparent wedging 
of any of the vertebral bodies.  There was no apparent defect 
through the pars interarticularis or any suggestion of 
spondylolisthesis.  The veteran was advised that the brace 
was not going to correct the external rotation.  He would 
need a derotation osteotomy of his proximal femur; however, 
it was noted that the veteran was quite large and the 
examiner preferred that he lose some weight before any 
surgical intervention was entertained.  The veteran reported 
that he would not like to have any surgical intervention.

In April 1998 it was noted that the veteran was spoken to in 
the past concerning an osteotomy of his right femur to 
lengthen it out and improve the alignment.  The veteran was 
very apprehensive about having this procedure done, 
considering his diabetes and hypertension.  The diagnosis was 
traumatic arthritis of the right femur.  

At his October 1998 VA examination, the veteran's chief 
complaint was of low back pain with occasional radiation into 
the right thigh and knee, and he stated on occasion his right 
leg or knee seemed to "give out" on him.  The examiner 
noted that he did not have complaints referable to the 
fracture site itself.

The examination showed the veteran to be quite obese who 
walked with a limp on the right and had considerable external 
rotation of the right lower extremity.  There was a 3/4 inch 
lift on the right shoe.  The examiner noted that measurements 
were done of both lower extremities from the anterior 
superior spine to the medial malleolus and found them to be 
about the same length, though due to obesity, the anterior 
superior spine was difficult to locate accurately.  There 
were surgical scars over the upper femur laterally and below 
the right iliac crest, the site of the open reduction of the 
femur and insertion of the intramedullary rod.  The lower 
extremity was externally rotated to 70 degrees and he could 
only internally rotate it to 0 degrees.  Weight bearing was 
not painful on the femur.  X-rays showed old healed fracture 
in the mid portion of the right femur, healed.  X-ray of the 
hip joint itself was normal.  There was some heterotrophic 
bone formation lateral to the right hip but not involving the 
joint.  

The examiner noted that he was unable to be certain whether 
there was shortening of the right lower extremity or not due 
to obesity obliterating the landmarks (anterior superior 
spine).  

In February 2005, the Board remanded the appeal for further 
development to include VCAA notification, notification 
concerning changes in rating criteria, scheduling VA 
examinations, and obtaining any outstanding medical records.

At his July 2005 VA examination, the veteran reported pain in 
the thigh muscle.  The right knee had abnormal motion.  There 
was no locking, stiffness, false joint, or instability.  The 
veteran had giving way, weakness, and limited motion of the 
right knee.  Length discrepancy of the right leg was noted.  
The veteran used a cane and walker to ambulate.  Flare-ups of 
bone or joint disease were approximately every 2 to 3 weeks 
lasting for hours and noted as severe.  The flare-ups made it 
harder for the veteran to walk and made him less active.  

The examination showed evidence of leg shortening.  
Measurement of the anterior superior iliac spine to the 
medial malleolus was left 38 inches and right 37 inches.  
There was no joint or bone abnormality and no weight bearing 
joints were affected.  There was evidence of abnormal weight 
bearing in the feet and the veteran had a lifted shoe for the 
right foot.  The veteran reported that he was unable to walk 
more than a few yards.  No ankylosis was present and there 
were no constitutional signs of bone disease.  

It was noted that the veteran could not cross his legs.  He 
could toe out greater than 15 degrees.  Active range of 
motion was 0 to 40 degrees and pain began at 40 degrees.  
Passive range of motion while sitting was 0 to 90 degrees 
with pain at 40 degrees while lying supine.  There was no 
additional loss of motion on repetitive use of the joint due 
to pain, fatigue, weakness, or lack of endurance.  The 
veteran could not actively flex his hip past 40 degrees.  
From the seated position i.e., 90 degrees flexion, he could 
not flex his hip further.  Active range of motion of the hip 
was noted as 0 to 0 degrees.  Passive range of motion was 0 
to 10 degrees.  Pain began at 10 degrees.  There was no 
additional loss of motion on repetitive use of the joint due 
to pain, fatigue, weakness, or lack of endurance.  The 
examiner noted that the veteran could not actively extend his 
hip and could not stand on one leg in the attempt.  Active 
abduction was 0 to 0 degrees and passive 0 to 15 degrees.  
Pain began at 15 degrees.  There was no additional loss of 
motion on repetitive use of the joint due to pain, fatigue, 
weakness, or lack of endurance.  Internal and external 
rotation of the hip was noted as 0 to 15 degrees active with 
pain beginning at 15 degrees.  Passive range of motion was 
noted as 0 to 15 degrees with pain beginning at 15 degrees.  
No additional loss of motion on repetitive use of the joint 
due to pain, fatigue, weakness, or lack of endurance was 
noted.  

There was no evidence of genu recurvatum, there was no 
malunion of the os calcis or astragalus, and there was no 
bone neoplasm.  The examiner noted that there might be some 
external rotation and shortening of the veteran's right foot 
and leg but was difficult to ascertain due to his obesity.  
When disseminating information from this patient, the 
examiner noted, that he had difficulty separating his pain 
that was related to the healed right proximal femur fracture 
and his "sciatica" that he attributed to the femur 
fracture.  X-ray examination of the right femur showed a 
proximal third shaft fracture in good position which was well 
healed.  A bony fragment measuring approximately 2 x 4 cm. 
was noted adjacent to the acetabular rim.  Its site of origin 
was unknown but was assumed to be post-traumatic.  The 
impression was femoral shaft fracture in good position 
healed.

The veteran's disability affected the following daily 
activities: chores, prevents; shopping, moderate; exercise, 
severe; sports, prevents; recreation, prevents; traveling, 
severe; feeding, none; bathing, severe; dressing, severe; 
toileting, moderate; and grooming, none.

Criteria

The veteran's right leg disability is currently evaluated as 
30 percent disabling under Diagnostic Code 5255, for 
impairment of the femur, 38 C.F.R. § 4.71a.  Under Diagnostic 
Code 5255 malunion of the femur with marked knee or hip 
disability warrants a 30 percent evaluation.  Fracture of 
surgical neck of the femur, with false joint or fracture of 
the shaft or anatomical neck of the femur with nonunion, 
without loose motion, weight bearing preserved with aid of 
brace warrants a 60 percent evaluation.  Fracture of the 
shaft or anatomical neck of the femur with nonunion, with 
loose motion, (spiral or oblique fracture) warrants an 80 
percent evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 5255.

According to VA standards, full hip range of motion is 
defined as 0 to 125 degrees hip flexion and 0 to 45 degrees 
hip abduction.  38 C.F.R. § 4.71, Plate II (2005).

Analogous ratings for impairment of the femur and thigh 
either are not applicable to the veteran's case or do not 
offer a higher disability rating.  Under Diagnostic Code 
5251, limitation of thigh extension to 5 degrees is rated at 
10 percent.  38 C.F.R. § 4.71a, (2005).  There is no higher 
rating available under that code.  Under Diagnostic Code 
5253, a 20 percent evaluation requires limitation of 
abduction with motion loss beyond 10 degrees.  38 C.F.R. § 
4.71a, (2005).  Likewise, there is no higher rating available 
under that code.  

Under Diagnostic Code 5252, limitation of flexion of the 
thigh to 10 degrees permits assignment of a 40 percent 
rating.  38 C.F.R. § 4.71a, Diagnostic Code 5252 (2005).

Additional provisions, which are potentially applicable to 
the veteran's hip disabilities, include Diagnostic Codes 
5250, 5254, 5275.  Diagnostic Code 5250 relates to ankylosis 
of the hip; Diagnostic Code 5254 requires a flail joint of 
the hip; and Diagnostic Code 5275 addresses shortening of the 
lower extremity.

Analysis

The criteria for the assignment of a disability rating in 
excess of 30 percent under Diagnostic Code 5255 have been not 
met.  The medical evidence, to include VA examinations and VA 
treatment records, is negative for fracture of the neck of 
the femur with false joint or fracture of the shaft or 
anatomical neck of the femur with nonunion.  The fractures 
have been shown to be healed, as evidenced by x-ray findings, 
with no pathology such as nonunion, loose motion or false 
joint identified. No competent medical examiner has indicated 
otherwise.

The Board has also considered whether the veteran was 
entitled to an increased disability rating under other 
applicable Diagnostic Codes, including Diagnostic Codes 5250 
and 5254.  With regard to the criteria for ankylosis under 
Diagnostic Code 5250, there is no evidence that he has a 
complete bony fixation or ankylosis of his right hip.  See 
Lewis v. Derwinski, 3 Vet. App. 259 (1992) (citations 
omitted) (defining ankylosis as "immobility and consolidation 
of a joint due to disease, injury, surgical procedure").  
Furthermore, under Diagnostic Code 5254, there is no evidence 
of flail joint of the right.  38 C.F.R. § 4.71a (2005).

A separate rating for the shortened right leg bones would be 
considered except for the fact that such rating is not to be 
combined with other ratings for fracture or faulty union in 
the same extremity.  38 C.F.R. § 4.71a, Diagnostic Code 5275 
(2005).  Because a rating is in effect under Diagnostic Code 
5255 for femur impairment, a separate rating cannot be 
assigned for the shortened right leg.

A separate rating for limitation of motion due to arthritis 
would not be applicable. Evaluations for distinct 
disabilities resulting from the same injury may be separately 
evaluated as long as the symptomatology for one condition is 
not "duplicative of or overlapping with the symptomatology" 
of the other condition.  Esteban v. Brown, 6 Vet. App. 259, 
261-62 (1994); however, limitation of motion of the hip due 
to impairment of the right femur has been considered and 
compensated under the 30 percent evaluation already assigned 
under Diagnostic Code 5255.  To assign a separate evaluation 
for limitation of the motion of the hip as attributable to 
arthritis is similarly not permitted under the criteria.  See 
38 C.F.R. §§ 4.14 and 4.71a, Diagnostic Code 5003 and 
following notes.

In evaluating the veteran's claim, the Board has considered 
whether a higher disability evaluation is warranted on the 
basis of functional loss due to weakness, fatigability, 
incoordination, or pain on movement of a joint under 38 
C.F.R. §§ 4.40, 4.45, and 4.59; see DeLuca v. Brown, 8 Vet. 
App. 202 (1995).  The Board notes that the medical evidence 
shows painful motion of the right hip, which is an important 
factor in assessing the level of disability involving any 
form of arthritis.  See 38 C.F.R. § 4.59.  The medical 
evidence also shows complaints of weakness and giving way of 
the right hip, inability to engage in physical activities, or 
remain immobile for long periods of time affecting the 
ability to drive long distances, as well as objective 
evidence of a limp, limitation of motion, and the use of a 
cane.  As noted, however, the veteran's present level of 
disability, including functional loss due to pain, is 
contemplated by the 30 percent rating under Diagnostic Code 
5255. Generally, the degrees of disability specified are 
considered adequate to compensate for considerable loss of 
working time from exacerbations or illnesses proportionate to 
the severity of the several grades of disability.  38 C.F.R. 
§ 4.1.

Although the Board does not doubt that the veteran may 
experience pain and discomfort due to his service-connected 
right hip disability, such symptomatology is contemplated in 
the currently assigned 30 percent rating.  Therefore, there 
is no basis for the assignment of a schedular rating in 
excess of the currently assigned 30 percent for the veteran's 
right hip disability.

Under the circumstances in this case, the Board finds that 
the evidence more nearly approximates the criteria for a 30 
percent rating under Diagnostic Code 5255 for the residuals 
of fracture to the right femur.  See 38 C.F.R. § 4.7.  Thus, 
the veteran's claim for an increased rating is denied.  In 
making this decision, the Board has considered the benefit of 
the doubt doctrine, but it does not apply.  38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

B.  Degenerative disc disease of the lumbosacral spine

Background

In an April 1999 rating decision, the RO continued the 
veteran's 40 percent disability evaluation for his 
degenerative disc disease of the lumbar spine.  This 
evaluation has remained in effect since.

At his August 1996 VA examination, the veteran reported 
constant low backache, right buttock and right thigh pain.  
Weather made no difference.  

The examination noted the veteran to be quite obese with a 
pendulous abdomen.  The veteran indicated the lower lumbar 
spine to the right of the midline as the site of his 
backache, with the pain extending down over the right 
buttock, to the back of his thigh, to the knee as the site of 
his back and thigh pain.  There were some superficial 
transverse scars over the upper buttocks.  The cause was not 
known.  The veteran believed it might be the result of his 
accident, though the examiner did not believe they appeared 
to be laceration scars.  There was some increase in the 
lumbar curve.  There was no muscle spasm.  Range of motion: 
forward flexion was to 40 degrees; extension was to 10 
degrees; left and right lateral flexion was to 20 degrees; 
and rotation to the left and right was to 10 degrees.  The 
veteran complained of pain on all of the above motions, the 
pain being about the same intensity on all of these motions.

There was slight hypalgesia over the right lateral thigh.  
The knee jerks were absent.  The ankle jerk was 1+, but 
equal.  Straight leg raising on the right at 20 degrees 
caused severe low back pain radiating down the right thigh 
posteriorly.  The diagnoses included chronic low back strain 
with right sciatica; minimal osteoarthritis, left hip; and 
obesity, exogenous.  X-rays revealed very little degenerative 
change of the lumbar spine, otherwise unremarkable.

At his March 1997 VA examination, the veteran reported that 
his wife would occasionally massage his lower back and right 
hip area with alcohol and it helped.  The examination showed 
he had straight leg raising to the right of 180 to 160 
degrees and left 180 to 135 degrees.  The veteran professed 
severity of pain in the right lower back and posterior aspect 
of the right knee when it was attempted to do the straight 
leg raise.  The back with extension was 180 to 160 degrees, 
left lateral 180 to 165, and right lateral 180 to 165.  
Rotation to the right and left was normal.  He was tender 
over the right lumbosacral spine to deep palpation.  

The examiner noted that the veteran would benefit from a 
weight loss program as well.  The examiner felt that the low 
back disability was caused by the old fracture of his right 
leg as he had the clinical shortening of the right leg as 
well as external rotation at the fracture line.  This would 
cause altered gait.  It was noted that although his condition 
was aggravated by his obesity, it was not believed that the 
objective findings on the left lower back were consistent 
with his subjective complaints, but there was an obvious 
limitation of motion of the right lower back due to the 
limited motion of the right hip because of the traumatic 
arthritis and resultant abnormal gait secondary to the injury 
of the right hip and limitation of motion of his right knee.  

VA treatment notes dated April 1998 showed multiple 
paraspinal muscle spasms, especially to the right of the 
lower thoracic and lumbar spine, very palpable and very 
tender.  It was noted that the veteran walked with a cane and 
it was very difficult for the veteran to get up and down.  
The diagnoses included degenerative joint disease of the 
lumbosacral and thoracic spine and multiple paraspinal muscle 
spasms, thoracic and lumbar spine.  

At his October 1998 VA examination, the veteran reported that 
beginning in 1993 he began having pain in his right lower 
back, his buttocks, and posterior thigh.  He took Tylenol 
occasionally and used a heat pad.  The veteran described 
constant low back pain radiating into the right buttocks and 
thigh, made worse by prolonged standing, and helped some by 
lying on the floor with legs propped up.  

The examination showed the veteran to be obese and he walked 
very slowly, using a cane on the right, and walked with his 
right leg externally rotated.  The veteran had a pendulous 
abdomen and was unable to flex to remove his shoes.  It was 
noted that the veteran had considerable increase in the 
lumbar curve.  Extension was 0 degrees with severe pain on 
attempting it.  Flexion was to 20 degrees while holding on to 
the wall.  Left lateral bending was to 15 degrees and his leg 
"gave out".  Right lateral bending was to 0 degrees and he 
stated he would fall if any more lateral bending was 
attempted.  Rotation to the right and left was 100 degrees, 
stopped by reported pain in the back.  

The examiner was unable to obtain either a knee jerk or an 
ankle jerk on either side.  There was hypalgesia of the right 
thigh anteriorly and laterally.  Straight leg raising on the 
right was 0 degrees causing severe low back pain radiating 
into the right buttock and right thigh.  Straight leg raising 
on the left was done to 45 degrees with the same symptoms.  
X-rays of the lumbosacral spine showed possible slight 
osteoporosis.  The vertebra which had short ribs was 
designated as L1.  Including this, there were five lumbar 
vertebrae present.  There was generalized minimal 
osteophytosis of the lumbar vertebral bodies anteriorly.  
Question of very little degenerative changes of the lower 
most facet joints on the right was seen.  Otherwise, no 
appreciable abnormalities were seen.  

VA treatment records dated April 1998 to October 2005 show 
complaints of back and right leg pain and was treated for 
chronic pain.

At his July 2005 VA examination, the veteran reported 
breaking his right leg while in service and had to have 
specially made shoes to compensate for the shortening of his 
right leg.  He walked with a cane or a walker.  The veteran 
indicated that he had not injured his back in any way.  

The veteran did not know if he had ever had an MRI and was 
not clear as to how he associates the back pain with his old 
leg fracture.  The veteran reported that he had flare-ups 
every 1 to 2 months for 2 to 3 days in duration.  The veteran 
characterized the flare-ups as severe.  The alleviating 
factors were heat and rest.  He noted moderate fatigue with 
severe stiffness with pain running from the lower back to 
both lower extremities.  He described the weakness as severe 
in the legs and hips.  He reported no spasms with pain in the 
lower back to the bottom of the feet.  He described the pain 
as aching and sharp.  He indicated that he was unable to walk 
more than a few yards.  

The examination showed the veteran's posture to be normal 
with gait described as waddling and mild right sided out 
toeing.  Under abnormal spinal curvatures it was noted: 
gibbus, none; kyphosis, none; list, mild; lumbar flattening, 
mild; lumbar lordosis, mild; and scoliosis, mild.  The 
veteran did not have cervical or thoracolumbar spine 
ankylosis.  Neurologic symptoms due to nerve root stretching 
were noted.

The lumbar spine examination showed no spasms.  The veteran 
had pain on motion, tenderness, and some mild weakness.  
Range of motion showed active flexion from 0 to 90 degrees 
with pain beginning at 50 degrees.  Extension was 0 to 10 
degrees with pain beginning at 10 degrees.  Left lateral 
flexion was 0 to 15 degrees with pain at 15 degrees and right 
lateral flexion was 0 to 15 degrees with pain beginning at 15 
degrees.  Left lateral rotation was 0 to 30 degrees with pain 
beginning at 20 degrees and right lateral rotation was 0 to 
30 degrees with pain beginning at 20 degrees.  

Passive motion showed flexion at 0 to 60 degrees with pain at 
60.  Extension was 0 to 20 degrees with pain at 15.  Left 
lateral flexion was 0 to 20 degrees with pain at 15.  Right 
lateral flexion was 0 to 30 degrees with pain at 20, and left 
lateral rotation was 0 to 20 degrees with pain at 20.  Right 
lateral rotation was 0 to 30 degrees with pain at 30.  

It was noted that the veteran did not have intervetebral disc 
syndrome.

The examiner noted additional limitation of motion on 
repetitive use but that it was difficult to be completely 
accurate secondary to the veteran's efforts.  The repeat 
measurements were inconsistent.  X-rays showed normal soft 
tissues and bones, vertebral bodies were well preserved 
without lytic or blastic lesion.  Disc spaces were 
unremarkable and there was no spondylolysis or 
spondylolisthesis.  The impression showed normal lumbar 
spine.  The examiner noted that previous diagnosis of 
degenerative disc disease was not shown on x-ray.  The 
veteran was found to have lumbosacral spine disease with 
radiating pain into his bilateral lower extremities.  

The motor examination showed normal strength, normal muscle 
tone, and normal bulk.  The sensory examination showed light 
touch to be normal, pin prick was normal, vibratory sense was 
normal, and position test was normal.  The veteran had 
abnormal plantar response and had diminished deep tendon 
reflexes on the right.  The diagnosis noted sciatica, right 
greater than left.  

Criteria

Old Regulations.  At all times during the course of the 
appeal under 38 C.F.R. § 4.71a, Under DC 5010 (2005), 
traumatic arthritis is rated as degenerative arthritis.  
Under 38 C.F.R. § 4.71a, DC 5003 (2005), degenerative 
arthritis established by X-ray findings will be rated on the 
basis of limitation of motion under the appropriate 
diagnostic code for the specific joint or joints involved.  

Under 38 C.F.R. § 4.71a, Diagnostic Code 5292 a severe 
limitation of lumbar motion warranted a 40 percent disability 
rating.  See 38 C.F.R. § 4.71a, Diagnostic Code 5292 (2003).

Under 38 C.F.R. § 4.71a, DC 5289 (2003), unfavorable 
ankylosis of the lumbar spine warranted a 50 percent rating, 
and favorable ankylosis warranted a 40 percent rating.

Under 38 C.F.R. § 4.71a, DC 5285 (2003), residuals of a 
vertebral fracture without spinal cord involvement, abnormal 
mobility requiring a neck brace (jury mast) warranted a 60 
percent rating.  In other cases, the rating was to be in 
accordance with definite limited motion or muscle spasm, 
adding 10 percent for demonstrable vertebral body deformity.

Under 38 C.F.R. § 4.71a, DC 5295 (2003), a 40 percent rating 
was provided for severe sacroiliac injury and weakness 
manifested by listing of the whole spine to the opposite 
side, a positive Goldthwait's sign, marked limitation of 
forward bending in a standing position, loss of lateral 
motion with osteoarthritis changes, or narrowing or 
irregularity of the joint space, or some of the above with 
abnormal mobility on forced motion. 

New Regulations.  As noted above, 38 C.F.R. § 4.71a (2005), a 
lumbar disorder such as that presented in this case is 
evaluated under the general formula for back disorders.  The 
rating criteria are controlling regardless whether there are 
symptoms such as pain (whether or not it radiates), 
stiffness, or aching in the area of the spine affected by 
residuals of injury or disease.  In this respect, a 40 
percent evaluation is warranted for forward flexion of the 
thoracolumbar spine 30 degrees or less; or, favorable 
ankylosis of the entire thoracolumbar spine.  A 50 percent 
evaluation is warranted for unfavorable ankylosis of the 
entire thoracolumbar spine; and a 100 percent evaluation is 
warranted for unfavorable ankylosis of the entire spine.

Note (1): Evaluate any associated objective neurologic 
abnormalities, including, but not limited to, bowel or 
bladder impairment, separately, under an appropriate 
diagnostic code.  Note (2): (See also Plate V.)  For VA 
compensation purposes, normal forward flexion of the 
thoracolumbar spine is zero to 90 degrees, extension is zero 
to 30 degrees, left and right lateral flexion are zero to 30 
degrees, and left and right lateral rotation are zero to 30 
degrees.  The combined range of motion refers to the sum of 
the range of forward flexion, extension, left and right 
lateral flexion, and left and right rotation.  The normal 
combined range of motion of the thoracolumbar spine is 240 
degrees.  The normal ranges of motion for each component of 
spinal motion provided in this note are the maximum that can 
be used for calculation of the combined range of motion.  
Note (3): In exceptional cases, an examiner may state that 
because of age, body habitus, neurologic disease, or other 
factors not the result of disease or injury of the spine, the 
range of motion of the spine in a particular individual 
should be considered normal for that individual, even though 
it does not conform to the normal range of motion stated in 
Note (2).  Provided that the examiner supplies an 
explanation, the examiner's assessment that the range of 
motion is normal for that individual will be accepted.  Note 
(4): Round each range of motion measurement to the nearest 
five degrees.

Analysis

For the period prior to September 26, 2003, the preponderance 
of the clinical data are against finding a disability level 
in excess of that contemplated by the 40 percent rating 
previously assigned by the RO under Diagnostic Code 5292.

In considering whether an evaluation in excess of 40 percent 
for a lumbosacral disability is warranted under any other 
applicable diagnostic code, the Board notes that 38 C.F.R. § 
4.71a, Diagnostic Code 5289 (2003) is not for application 
because the medical record does not demonstrate, nor does the 
veteran contend, that ankylosis of the lumbar spine is 
present.  Therefore an evaluation of the veteran's disability 
under Diagnostic Code 5289 is accordingly not warranted.

Under the general rating formula for spinal disorders, 
effective from September 26, 2003, neither ankylosis of the 
entire thoracolumbar spine, nor a reduction in lumbar motion 
of such proportions as to warrant the assignment of a 
schedular evaluation in excess of 40 percent was shown.

With respect to separately evaluating the orthopedic and 
neurological manifestations of the back disability, the Board 
notes that this would not result in a rating higher than 40 
percent, inasmuch as the record shows that the veteran does 
not have neurological impairment equivalent to at least 
moderately severe paralysis of the sciatic nerve affecting 
both lower extremities.  The July 2005 VA motor examination 
showed normal strength, normal muscle tone, and normal bulk.  
The sensory examination showed light touch to be normal, pin 
prick was normal, vibratory sense was normal, and position 
test was normal.  The veteran had abnormal plantar response 
and had diminished deep tendon reflexes on the right.  The 
diagnosis noted sciatica, right greater than left.  It was 
also opined in these records that the neuropathy was mostly 
secondary to his service connected diabetes mellitus.

Finally, in reaching its determination consideration has been 
given to the impact of the veteran's functional loss due to 
pain when rating service-connected disabilities, as required 
by DeLuca v. Brown, 8 Vet. App. 202 (1995).  The functional 
limitation of the lumbar spine (i.e. limitation of motion) is 
clearly due to his pain; however, there is no evidence that 
pain produces any greater disability than that which has 
already been considered in assigning a 40 percent evaluation.  
There is no objective evidence of additional functional 
impairment to include flare-ups, disuse atrophy due to pain, 
or skin changes due to pain.  Accordingly, there is no 
evidentiary basis for a higher rating under DeLuca.

III.  Increased initial evaluations

In this case, the Board is not concerned with service 
connection, as that has already been established.  Rather, it 
is the level of disability that is of concern.  Francisco v. 
Brown, 7 Vet. App. 55 (1994).  Still, each disability must be 
viewed in relation to its history, so examination reports and 
treatment records dating back at least to the date of the 
claim are considered.  38 C.F.R. § 4.1.  The history of 
disability is even more important where, as here, the veteran 
disagrees with the initial evaluation assigned upon the grant 
of service connection.  In such a case, separate ratings can 
be assigned for separate periods of time, based on the levels 
of disability manifested during each separate period of time, 
from the effective date of service connection. See Fenderson 
v. West, 12 Vet. App. 119, 126 (1999).

A.  Diabetes mellitus

Background

In a January 2002 rating decision, the veteran was granted 
service connection for diabetes mellitus and assigned a 40 
percent disability evaluation effective May 8, 2001.  By an 
October 2005 rating decision, the veteran's diabetes mellitus 
was increased to 60 percent effective July 28, 2005.  This 
evaluation has remained in effect since.

VA outpatient treatment records dated July 2001 showed an 
assessment of mild nonproliferative diabetic retinopathy.

At his December 2001 VA examination, the veteran denied any 
history of ketoacidosis that he was aware of.  He did 
indicate that recently since his kidney transplant in April 
2000, he had several hypoglycemic reactions requiring 
emergency room visits, but no hospitalizations.  He was on a 
restricted diet, 1800 calorie ADA diet, and has gained and 
lost no weight since his last examination.  He had 
restriction of activity and became weak and fatigued more 
frequently and because of his diet and insulin requirements 
he was unable to do certain things.  The veteran reported 
visual changes.  He reported tingling and decreased feeling 
in his lower extremities especially and occasionally in his 
hands.  He denied any pain or burning of his extremities at 
this time.  

It was noted that the veteran was on NPH insulin and took 19 
units in the morning and 8 units in the evening.  He also 
used regular insulin for sliding scale.  Frequency of visits 
to the diabetic care provider was approximately every two to 
three months.  He was presently being seen at Duke University 
Hospital where he had his kidney transplant, approximately 
every month to six weeks.  The veteran reported that his 
strength had been decreasing over the last couple of years 
and occasionally he had rashes on his feet from what he 
thought was diabetes.  

The examination showed some sensory deficit to light touch on 
the lower extremities.  It was noted that the veteran had an 
eye examination in January 2001 which showed normal eye 
health.  The examination of the extremities and feet showed 
no obvious lesions.  He did have thickening nails on several 
of his toenails and was being treated for nail fungus at this 
time.  The veteran denied any bowel or bladder function 
impairment.  Laboratory tests showed hemoglobin A1C was done 
in July 2001 and was 9.0; microalbumin creatinine ratio was 
54.9724; his WBCs were 4.7, hemoglobin 13.5, and hematocrit 
40.8; his urine was negative in July; his glucose was 142, 
BUN 24, creatinine 1.4, sodium 145, potassium 4.0, and 
chloride was 109.  

Report dated March 2002 from Eugene Kovalik, M.D., noted 
blood pressure as 155/80 and on repeat 140/80; pulse was 74 
and regular.

VA outpatient treatment records dated 1996 to 2005 showed 
that the veteran was on NPH 19 units in the mornings and 8 
units in the evening.  The veteran was diagnosed with 
diabetic retinopathy.  He did have renal failure status post 
kidney transplant in September 2000.  It was noted that he 
had a history of hypertension and had low back pain.  There 
was no edema or deformity of the feet.  The veteran was 
instructed regarding diet and activity and advised to lose 
weight.  

At his July 2005 VA examination, it was noted that the 
veteran was taking NPH insulin 20 units in the morning and 10 
units in the evening.  He was using Novolog insulin on a 
sliding scale daily.  It was noted that the veteran has had 
several admissions for hypoglycemic events and passing out 
from hypoglycemia.  The frequency of hospitalization was 
noted as less than once a year.  The veteran has been seen 
monthly by his diabetic care provider.  The veteran was on a 
restricted diet, insulin, and has regulations of activities.  

Criteria

Diagnostic Code 7913 provides that a maximum 100 percent 
evaluation is warranted for diabetes mellitus when it 
requires more than one daily injection of insulin, a 
restricted diet, and regulation of activities (avoidance of 
strenuous occupational and recreational activities) with 
episodes of ketoacidosis or hypoglycemic reactions requiring 
at least three hospitalization per year or weekly visits to a 
diabetic care provider, plus either progressive loss of 
weight and strength or complications that would be 
compensable if separately evaluated.  A 60 percent evaluation 
is warranted for diabetes mellitus that requires insulin, a 
restricted diet, and regulation of activities with episodes 
of ketoacidosis or hypoglycemic reactions requiring one or 
two hospitalization per year or twice a month visits to a 
diabetic care provider, plus complications that would not be 
compensable if separately evaluated.  A 40 percent evaluation 
is warranted for diabetes mellitus that requires insulin, a 
restricted diet, and regulation of activities.  Note (1) 
further states that compensable complications of diabetes are 
to be separately rated unless they are part of the criteria 
used to support a 100 percent evaluation.

Analysis

After a review of the evidence of record, it is concluded 
that an initial rating greater than 40 percent for service-
connected diabetes mellitus from May 8, 2001 to July 27, 2005 
is not warranted under Diagnostic Code 7913.

Prior to July 28, 2005, the medical evidence does not show 
diabetes mellitus that required insulin, a restricted diet, 
and regulation of activities with episodes of ketoacidosis or 
hypoglycemic reactions requiring one or two hospitalization 
per year or twice a month visits to a diabetic care provider, 
plus complications that would not be compensable if 
separately evaluated.  

The July 28, 2005 VA examination noted that the veteran had 
several episodes of hypoglycemic reactions and/or 
ketoacidosis which have occurred once a year requiring 
hospitalization.  The veteran was also seen monthly by his 
diabetic care provider.  The veteran was on a restricted 
diet, insulin, and had regulation of activities.  The medical 
evidence does not show the veteran's diabetes mellitus was 
manifested by more than one daily injection of insulin, 
restricted diet, and regulation of activities (avoidance of 
strenuous occupational and recreational activities) with 
episodes of ketoacidosis or hypoglycemic reactions requiring 
at least three hospitalizations per year or weekly visits to 
a diabetic care provider, plus either progressive loss of 
weight and strength or complications that would be 
compensable if separately evaluated.

The Board has concluded that the evidence in this case does 
not support a rating in excess of 60 percent for the 
veteran's diabetes mellitus from July 28, 2005.

B.  Hypertension

Background

In an October 2002 rating decision, the veteran was granted 
service connection for hypertension as secondary to the 
service connected disability of diabetes mellitus and 
assigned a 10 percent disability evaluation effective May 8, 
2001.  This evaluation has remained in effect since.

VA outpatient treatment records dated March 1997 to July 2001 
showed systolic blood pressure ranged from 206 mmHg to 172 
mmHg and diastolic blood pressure ranged from 124 mmHg to 84 
mmHg during visits between March 1997 and June 1998.  April 
2002 records show blood pressure of 147/92 mmHg and the 
veteran was to continue on Norvasc, clonidine, beta blocker.  
Blood pressure in November 2002 was 137/77 mmHg and in 
December 2002 168/82 mmHg.

At his August 2002 VA examination, blood pressure readings 
were times three 156/92 mmHg, 166/92 mmHg, and 162/92 mmHg.  
His average pulse was 69.  The veteran's heart size was 
normal by chest x-ray.  Heart rate was noted with regular 
rate and rhythm without murmurs.  Lungs were clear to 
auscultation and there were no arteriosclerotic complications 
noted during the examination.  Laboratory testing showed 
urine was with 2+ protein, negative glucose, and negative 
ketones; he did have 7 to 8 white blood cells and 1 to 2 red 
blood cells in his urine; his last hemoglobin A1C was 8.6, 
glucose 146, BUN 34, creatinine 2.7, sodium 145, potassium 
3.8, chloride 110, and calcium was 8.8.  

VA treatment records dated in July 2004 show blood pressure 
reading of 142/84; November 2004 show blood pressure reading 
of 115/67 and 138/72; and May 2005 showed blood pressure of 
120/70.

At his July 2005 VA examination, the examination showed no 
cardiovascular disease.  The veteran was on continuous 
medication.  His pulse was 73, respiratory rate was 14, and 
blood pressure readings were 124/86, 149/68, and 150/100.  
The veteran had no peripheral edema

Criteria

The veteran's hypertension is rated as 10 percent disabling.  
Under the rating schedule, a 20 percent rating for 
hypertension requires diastolic pressure predominantly 110 or 
more, or systolic pressure predominantly 200 or more.  38 
C.F.R. § 4.104, Diagnostic Code 7101.

Analysis

As noted in detail above, and as the Board notes on review of 
all of the outpatient records and July 2005 VA examination, 
those documents reflect that the veteran had a diastolic 
pressure predominantly under 100.  No systolic pressure 
reading was 200 or more.  As such, the preponderance of the 
evidence is against a rating in excess of 10 percent for 
hypertension.

C.  Renal failure status post kidney failure

Background

In an October 2002 rating decision, the veteran was granted 
service connection for renal failure status post kidney 
transplant as secondary to the service connected disability 
of diabetes mellitus and assigned a 30 percent disability 
evaluation effective May 8, 2001.  By an October 2005 rating 
decision, the veteran's evaluation was increased to 100 
percent effective May 14, 2004.  This evaluation has remained 
in effect since.

Report dated March 2002 from Eugene Kovalik, M.D., noted the 
veteran underwent a renal transplant in April 2000.  Blood 
pressure on arrival was 155/80 on repeat 140/80; pulse was 74 
and regular.  The abdomen was nontender with no masses.  The 
transplant kidney was nontender and peripheral examination 
showed no edema.  The assessment included: transplant was 
stable, no changes, if a repeat urine EM was negative for 
polyoma virus, the veteran would be started on CellCept; 
blood pressure controlled, no changes; diabetes controlled, 
no changes; low grade temperature, the veteran was given 
Levaquin for possible URI symptoms.  Laboratory data showed 
creatinine down to 2.6 and white count was 7.6.

At his August 2002 VA examination, it was noted that in mid 
1998, the veteran started having severe kidney failure and 
continued to have problems until his transplant.  The veteran 
denied any lethargy or weakness or anorexia.  He stated that 
he gained some weight, but did not know how much.  He was 
presently on steroids and had been on steroids since his 
kidney transplant and stated it was very difficult to lose 
weight while on the steroids.  As far as frequency, he stated 
that during the day he seemed to have normal urination, but 
he got up three to four times at night to void.  He had no 
hesitancy, no dysuria, and no urgency.  He reported that his 
stream was good and strong.  He denied any history of 
incontinence.  It was noted that the veteran underwent the 
kidney transplant in April 2000 for chronic renal failure and 
for acute renal failure.  It was noted that he has had two 
urinary tract infections.  The veteran indicated that he 
believed he was hospitalized for one, so that he could be 
taken off the medications for rejection of the transplant so 
that he could boost his immune system.  He denied any history 
of renal colic, bladder stones, or acute nephritis, and had 
no hospitalizations in the past year for urinary tract 
infections or disease.  He denied any history of malignancy.  
There was no peripheral edema.  Sensation and reflexes were 
normal and peripheral pulses were all within normal limits.  
He was on a special diet for his diabetes and was taking 
Prednisone, Prograf, and CellCept.  

The examination showed blood pressure readings were 156/92 
mmHg, 166/92 mmHg. and 162/92 mmHg; with pulse of 69.  
Clinical tests showed glucose was 146, BUN 34, creatinine 
2.7, sodium 145, potassium 3.8, chloride 110, and calcium was 
8.8.  Last hemoglobin A1C was 8.6.

VA treatment records dated November 2002 showed potassium 
3.4, BUN 35, serum creatinine was 3.1, glucose 125, and no 
edema.  In July 2003 BUN was 38, creatinine 2.3, potassium 
3.0, and there was swelling in both feet.  In October 2003 
hemoglobin was 11.5, hematocrit 34.9, BUN 52, creatinine 4.7, 
and potassium 3.5; worsening renal failure was noted.  In 
February 2004 BUN was 61, creatinine 6.3, albumin 3.3.  In 
May 2004, the veteran reported that he had a virus which 
messed up his new kidney and he was back on dialysis.  It was 
noted that the veteran was on peritoneal dialysis at home.  

At his July 2005 VA examination, the examiner noted that the 
veteran underwent a left kidney transplant in 2000 which had 
currently failed and the veteran was on dialysis since March 
2004.  The veteran had peritoneal dialysis every day at home.

An October 2005 VA treatment note indicated that the veteran 
would be considered for another transplant in a year.  The 
veteran was on peritoneal dialysis in the right lower abdomen 
and he carried out his dialysis every night.  

Criteria

Diagnostic Code 7530 is for chronic renal disease requiring 
regular dialysis and provides for rating as renal 
dysfunction.  This Code Section states that the residuals of 
a kidney transplant are to be evaluated as 100 percent 
disabling following transplant surgery, and thereafter as 
renal dysfunction under 38 C.F.R. § 4.115a.

Renal dysfunction manifested by albumin constant or recurring 
with hyaline and granular casts or red blood cells; or 
transient or slight edema, or hypertension at least 10 
percent disabling under diagnostic code 7101 warrants a 30 
percent disability evaluation.  38 C.F.R. § 4.115a.  A 60 
percent rating is warranted for renal dysfunction manifested 
by constant albuminuria with some edema; or definite 
decreases in kidney function, or hypertension at least 40 
percent disabling under diagnostic code 7101.  Renal 
dysfunction manifested by persistent edema and albuminuria 
with BUN of 40 to 80 mg%; or creatinine of 4 to 8 mg%, or 
generalized poor health characterized by lethargy, weakness, 
anorexia, weight loss, or limitation of exertion warrants an 
80 percent evaluation.  A 100 percent evaluation is warranted 
for renal dysfunction requiring regular dialysis or 
precluding more than sedentary activity from one of the 
following: persistent edema and albuminuria, or BUN more than 
80 mg%, or markedly decreased function of kidney or other 
organ systems, especially cardiovascular. 

Analysis

Considering the evidence of record from the period of May 8, 
2001 to May 13, 2004, specifically the veteran's BUN 
increasing and noted worsening of his renal failure in 
October 2003, and resolving all reasonable doubt in the 
veteran's favor, it is found that the symptomatology 
presented more nearly approximates the criteria required for 
an increased evaluation to 60 percent for the veteran's renal 
failure status post kidney failure for this period.  

There is no showing of regular dialysis, or markedly 
decreased function of kidney or other organ systems, or 
persistent edema and albuminuria or BUN 40 mg or higher or 
creatinine 4 mg or higher as would be required for an 
evaluation higher than 60 percent for this time period.




ORDER

Entitlement to an evaluation in excess of 30 percent for 
residuals of a fractured right femur is denied.

Entitlement to an evaluation in excess of 40 percent for 
degenerative disc disease of the lumbosacral spine is denied.

Entitlement to an initial evaluation in excess of 40 percent 
from May 8, 2001 to July 27, 2005 for the veteran's diabetes 
mellitus is denied.

Entitlement to an initial evaluation in excess of 60 percent 
from July 28, 2005 for the veteran's diabetes mellitus is 
denied.

Entitlement to an initial evaluation in excess of 10 percent 
since May 8, 2001 for hypertension is denied.

Entitlement to a 60 percent evaluation from May 8, 2001 to 
May 13, 2004 for the veteran's renal failure status post 
kidney failure is granted.



____________________________________________
D. C. Spickler
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


